Citation Nr: 1146013	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to September 1991.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral, i.e., right and left ear hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from December 26, 2007, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In August 2011, as support for this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.


FINDING OF FACT

The Veteran has Level I hearing loss in each ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for his bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  As the pleading party, the Veteran, not VA, has this evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance. 

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2008, prior to initially adjudicating his claim in September 2008, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required VCAA notice before initially adjudicating his claim.  Therefore, there was no timing defect in the provision of the notice. 

Also keep in mind that his claim arose in the context of him trying to establish his underlying entitlement to service connection - since granted.  He is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC in January 2010 and SSOC in October 2010 discussing the "downstream" disability rating element of this claim, citing the applicable statutes and regulations and discussing the reasons and bases for assigning the initial 0 percent rating versus a higher rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), private treatment records, and arranged for a VA compensation examination in August 2008 to assess the severity of his bilateral hearing loss.

The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  The most recent VA compensation examination, as mentioned, was in August 2008, so more than three years ago, and the Veteran alleged during his hearing that his hearing loss had gotten worse since that August 2008 VA examination.  Ordinarily, this would require having him reexamined to reassess the severity of his hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  But in March 2010, so since that August 2008 VA examination, his representative submitted the report of a more recent hearing evaluation in February 2010 by L.G.C., M.D., F.A.C.S., and A.L.B., Au.D., CCA-A, which provides all of the information needed to rate the hearing loss and assess its more recent severity.  So another VA compensation examination is not needed since there is sufficient evidence already of record to fairly decide the claim insofar as determining the severity of the bilateral hearing loss in relation to the applicable rating criteria.  The mere passage of time since that more recent February 2010 private hearing evaluation does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. 

II.  Whether an Initial Compensable Rating is Warranted for the Bilateral Hearing Loss

The Veteran's bilateral hearing loss has been determined to be a service-connected disability and assigned an initial noncompensable (0 percent) rating under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The assignment of disability ratings for hearing impairment is derived by a mechanical - meaning nondiscretionary, application of the rating schedule to the numeric designations based on the examination results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness. 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect. 38 C.F.R. § 4.85(e).  

A VA audiology examination was provided in August 2008.  Using the air conduction testing results (which the examiner indicated accurately measure the Veteran's hearing loss), his puretone thresholds, in decibels, were as follows,: 




HERTZ



500
1000
2000
3000
4000
RIGHT

30
30
25
55
LEFT

25
25
50
55

The average puretone threshold was 35 decibels in the right ear and 38.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

Applying these results to Table VI indicates there is Level I hearing impairment in each ear, so bilaterally.  Applying these results to Table VII, in turn, indicates his bilateral hearing loss is 0-percent disabling, so correctly rated.

VA regulation also provides that, in cases of exceptional patterns of hearing impairment, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  According to 38 C.F.R. § 4.86(b), there also is an exceptional pattern of hearing impairment when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in which case the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  And, again, each ear will be evaluated separately.

Here, though, the results of the August 2008 VA audiological examination do not indicate the Veteran has the type of exceptional patterns of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b) to warrant consideration of this other regulation. 

A September 2008 audiogram from the Veteran's employer, reported at lower and higher decibels, shows average threshold levels of 32 decibels in the right ear and 37 in the left ear.  

The report of the more recent private audiometric evaluation the Veteran had in February 2010 at the practice of L.G.C., M.D., F.A.C.S., and A.L.B., Au.D., 
CCA-A, shows his puretone thresholds averaged 33 decibels in his right ear and 38 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 96 percent in his right ear and 92 percent in his left ear.  These examiners commented that the numeric designation of hearing impairment based on puretone threshold average and speech discrimination was:  AS (left ear) I; AD (right ear) I (Table VI), and that percentage evaluation for hearing impairment is 0% (TableVII).  So the results of that private audiological evaluation were consistent with those of the earlier VA compensation examination since both confirmed the Veteran has Level I hearing loss in each ear, which, as mentioned, is rated as 0-percent disabling under 38 C.F.R. § 4.85, DC 6100, so noncompensable.  He also again did not have the type of exceptional patterns of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b) to warrant alternatively rating his hearing loss under this other regulation.

In addition to this medical evidence (the results of these hearing tests), the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as hearing and communication difficulties.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence). 

But his lay statements and hearing testimony are not considered in isolation or a vacuum, rather, in relation to the other relevant evidence in the file - including, as mentioned, the medical evidence (results of his hearing evaluations).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  And the Board finds that the objective medical evidence in this instance is more probative than his descriptions of the severity of his hearing loss because this determination necessarily is based on the results of objective testing and data - namely, the information provided in the reports of his audiograms concerning the amount of hearing loss in specified frequencies and his speech recognition ability as a percentage.  His lay testimony and statements do not and, for that matter, simply cannot address these most relevant factors in assessing the severity of his hearing loss because the information needed necessarily is gained through objective, not subjective, means (namely, by way of audiograms).

It equally deserves mentioning that the VA Compensation and Pension (C&P) hearing examination worksheets have been revised to include the effect of a Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  During his August 2008 VA examination, he indicated that his situations of greatest difficulty were noisy environments, TV (television), women, and children.  But the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability and have been considered in the rating criteria for this disability and are not unique to this particular Veteran so as to require additional consideration.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (discussing a VA compensation examiner's need to discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities).  The Court also held in Martinak that audiometric testing in sound-controlled rooms like those provided during VA compensation examinations are adequate testing grounds for rating purposes.  The Court noted, as well, that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  Further, in terms of occupational functioning, during his August 2011 videoconference hearing, he testified that he had last worked in February 2011 as a truck driver delivering tires for Goodyear.  But he also admitted that his hearing loss had nothing to do with him leaving that job, instead, it was for other reasons (his physical disabilities).

Since the Veteran's bilateral hearing loss has never been more than 0-percent disabling at any time since the effective date of service connection, the Board also cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for a compensable initial rating for the bilateral hearing loss.  And since the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  

Extra-Schedular Consideration

Lastly, there is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The type and amount of hearing loss shown is contemplated in the applicable rating criteria, which, as mentioned, already make provision for noisy environments and other background noise that affect what the Veteran hears.  And, for the reasons and bases already discussed, he does not have sufficient hearing loss to warrant even the most minimum compensable rating of 10 percent, much less the type of exceptional patterns of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b).  Moreover, he already has testified to not stopping his most recent job as a truck driver delivering tires for Goodyear on account of his hearing loss, but, instead, for other reasons, namely, physical disabilities.  So his bilateral hearing loss has not markedly interfered with his ability to work, meaning above and beyond that contemplated by his 0 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  


ORDER


The claim for an initial compensable rating for the bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


